In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus.
Upon consideration of respondents’ motion to suppress the deposition of Clerical Assistant Diane Stokes, it is ordered that the motion is granted.
Upon consideration of relator’s motion to compel the court reporter and videographer to produce to relator the transcript and DVD of the April 7, 2011 deposition of Diane Stokes, it is ordered that the motion is denied.
*1492Pfeifer, O’Donnell, and Cupp, JJ., dissent and would defer ruling on the motions and order the deposition to be filed under seal.